OFFICE OF THE ATTORNEY       GENERAL   OF TEXJiS
                            AUFIIN




      Em. 8. 8. 3uchaw,    Jr.
      county Attorney
      val Varce CountY
_..                    a
671
672
                                                                     673

‘Elea.
     8. B. Ruehauan, ST., pa&o 4


states the rule to be as tollew        8tPa,Ro4Rl of the
opiniona
          -+_* * It ia a settled rule 0r lw in
     this state that, where E aom%ssioaers~ court
     erased8 its p0mmr, attmptr to allw and aet-
     tls a@oounts mt IegallJ-ehargeablo     a&rut
     the 6uuaty, ltn sots am told   and may ba re-
     rokod at any time, or ray bo attwko6 aollator-
     ally ina omM    ai general jurlsdi6tlon.     iTX7F
     BAvZS COUNTI T. DAVIS, TU, alV. App-, 1sE 8.U.
     em; Crrlcw~ ccmnTYr. FOX, Ta. can. hQ&         k
     S.U. ted) 4S3 ~~TlBB&ftOS. 1. PA%%N, !fex.
     ar. APR., 844..        .I)
              or 00~~16, the ponr of   the   aomlsnlonerS*   newt,
in the langue&~ or ~bdlvlni~n   10 ef Irrtlqls8S61, Rew06
Civil Statuttas,to *audit aad nettle all aewuatr agalmbt
'the aqunty and dlrecit'thelr yxmat=m#ybaexeralnedenly               -
6tnto alaims legally ohargssgt e agalmt tb sail&y.
              see, also, the canes ef -




          xn t&i8 ooswotion wo eal.l7mrattentlm?io
mtiale l!#Se,Rdned Ciril k&e8      Or Texas, rhioh pro-
tides lu parts
            *The aouaty jud e shall, borore lnte?bMJ
     upon the autles of h f6 ofrloe   exeoute a bond
     pafablatothetteamrer       oi ai* eewt7 to be
     approved bytha oomlsrl~~'        imaPt Of hi8
     runty,    in a mm of not leas than Oxw Th@Usand
     me wre than TW Thousand INS-,         the w.wM
     to be rired by tha -30milt&0&~@; C~UZ%, ocfn-
     dltfoned * * * t&at he will Obt'*ote of:glm
     his soasent   to pay out 6ountyrunde sraept for
     lawful    purp08M.”
                                                             674




          =mrore entering upon the duties or their
    offloe, the oouuty judge and eaoh oorsaisaloner
    shall t&e the ofiiolal oath, * l * Each oom-
    missioner shall exeonte a bond to be approved
    by the oountj judge In ths aurnof Three Thausaad
    Dollars, payable to the ewnty  treasurer, ooo-
    dltloned + e * that he till not rots or gire
    his oonstmt to pay out aounty runda areept for
    lawrul purpose8.*
          you are, tltererore,respeotfullyadti866 that it
1s the opinion of this departrent that tb ~o30tlasiolUrs*
aourt may not 1egdllJrpay the olaia described In your own-
nuniaatlon.